Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Hurt and Kuo are the closest prior arts to the claimed method but fails to teach the claimed method as a whole comprising rotating a flywheel with a drive motor; rotating a fan assembly coupled to flywheel; generating a pressure drop at the fan assembly between the drive motor and a lift motor; and drawing intake air in a first direction across the lift motor toward the pressure drop, changing a height of a deck with a lift motor, lift motor generating heat; cooling the lift motor by: rotating a fan assembly on a flywheel coaxial with a drive motor; and drawing air toward the fan assembly across the lift motor; and diverting the air to an exhaust vent, and/or rotating a fan assembly with a drive motor; drawing air in a first direction across a lift motor; directing the air toward a distal edge of the fan assembly; and rerouting the air from the first direction to a second direction at a circumferential lip on the distal edge of the fan assembly. Applicants arguments filed on 02/16/2021 have been reviewed and are considered persuasive in view of the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.